Exhibit 10.3

 

THE PROVIDENT BANK

 

EMPLOYEE SAVINGS INCENTIVE PLAN

 

 

As Amended and Restated

 

Effective April 1, 2003

 

With Certain Provisions Effective As Specified

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

PREAMBLE

   1

ARTICLE I - DEFINITIONS

   2

ARTICLE II - PARTICIPATION

   9

ARTICLE III - SERVICE

   12

ARTICLE IV - CONTRIBUTIONS

   15

ARTICLE V - LIMITATIONS ON CONTRIBUTIONS

   20

ARTICLE VI - ACCOUNTS OF PARTICIPANTS – INVESTMENTS

   25

ARTICLE VII - BENEFITS

   28

ARTICLE VIII - WITHDRAWALS DURING EMPLOYMENT

   32

ARTICLE IX - DESIGNATION OF BENEFICIARIES

   37

ARTICLE X - MANAGEMENT OF TRUST FUND

   38

ARTICLE XI - ADMINISTRATION OF THE PLAN

   39

ARTICLE XII - TERMINATION OF EMPLOYER PARTICIPATION

   43

ARTICLE XIII - AMENDMENT OR TERMINATION OF THE PLAN AND TRUST

   44

ARTICLE XIV - TOP HEAVY PROVISIONS

   46

ARTICLE XV - GENERAL LIMITATIONS AND PROVISIONS

   51

 

i



--------------------------------------------------------------------------------

THE PROVIDENT BANK

EMPLOYEE SAVINGS INCENTIVE PLAN

 

As Amended and Restated Effective April 1, 2003

with Certain Provisions Effective as Specified

 

PREAMBLE

 

The Provident Bank (the “Principal Employer”) established The Provident Bank
Employee Savings Incentive Plan (the “Plan”) for the benefit of its employees
effective as of January 1, 1975. The Plan has been amended from time to time
thereafter.

 

Effective as of April 1, 2003, the Principal Employer has amended and restated
the Plan as set forth herein. The terms of the Plan, as so amended and restated,
are intended to continue to qualify as a profit sharing trust which meets the
qualification and tax exemption requirements of Sections 401(a) and 501(a) of
the Internal Revenue Code of 1986, as amended, and any other provisions of
applicable law. In addition, the amended and restated Plan reflects certain
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”). It is intended as good faith compliance with EGTRRA and is to be
construed in accordance with EGTRRA and guidance issued thereunder. The amended
and restated Plan also reflects the addition of a cash or deferred arrangement
within the meaning of Code Section 401(k), effective as of April 1, 2003.

 

Unless otherwise expressly provided herein, or as may be required by applicable
law, the rights of any person whose employment terminated or who retired prior
to the effective date of this amendment and restatement, or the effective date
of any particular provision, as provided herein, shall be determined solely
under the terms of the Plan as in effect on the date of his Termination of
Employment or retirement, unless such person is thereafter reemployed and again
becomes a Participant. Notwithstanding the foregoing, solely to the extent
required by applicable law, or specifically set forth in the Plan the provisions
of this amended and restated Plan shall apply to a person described in the
preceding sentence with respect to periods on and after its effective date as
stated herein, or the effective date of any particular provision.

 

1



--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

The words and phrases used herein shall have the following meanings unless a
different meaning is plainly required by the context:

 

1.1 “Account” means the account established and maintained under the Plan on
behalf of a Participant pursuant to Section 6.1, including, as applicable, his
After Elective Account, Matching Account, and Rollover Account.

 

1.2 “Actual Contribution Percentage” means, separately with respect to
Participants who are Highly Compensated Employees and all other Participants,
the average, calculated to the nearest hundredth of a percentage point, of the
Actual Contribution Ratios of each Participant in that group.

 

1.3 “Actual Contribution Ratio” means, for any Plan Year, with respect to any
Participant, the ratio, calculated to the nearest hundredth of a percentage
point, of (a) the amount of Matching Contributions made pursuant to Section 4.3
on behalf of such Participant for the Plan Year (including any Elective
Contributions or Compliance Contributions which are treated as Matching
Contributions pursuant to Section 5.3(c)) to (b) the Participant’s Compensation
for that Plan Year (determined without regard to the exclusions for commissions
and bonuses).

 

1.4 “Actual Deferral Percentage” means, separately with respect to Highly
Compensated Employees who are Participants and all other Participants, the
average, calculated to the nearest hundredth of a percentage point, of the
Actual Deferral Ratios of each Participant in that group.

 

1.5 “Actual Deferral Ratio” means, for any Plan Year, with respect to any
Participant, the ratio, calculated to the nearest hundredth of a percentage
point, of (a) the amount of Elective Contributions made on behalf of such
Participant pursuant to Section 4.1 for the Plan Year (including any Matching
Contributions or Compliance Contributions which are treated as Elective
Contributions for such Plan Year pursuant to Section 5.2(b)) to (b) the
Participant’s Compensation for that Plan Year (determined without regard to the
exclusions for commissions and bonuses).

 

2



--------------------------------------------------------------------------------

1.6 “Administrator” means the person or other entity provided for in Article XI.
To the extent that no one is designated as the Administrator pursuant to Article
XI, the Principal Employer shall be the Administrator. For purposes of ERISA,
the Administrator shall be the named fiduciary of the Plan with respect to the
matters for which it is hereby made responsible under the Plan, and shall be the
administrator of the Plan for purposes of ERISA.

 

1.7 “After-Tax Account” means the means the portion of a Participant’s Account
attributable to his After-Tax Contributions, as adjusted for investment gain and
loss.

 

1.8 “After-Tax Contributions” means the voluntary after tax contributions made
by the Participant to the Plan on or before April 1, 2003.

 

1.9 “Applicable Law” References to applicable law, whether or not capitalized,
shall mean the Code, ERISA and any other law which governs the operation of this
Plan, and any regulations, rulings or other administrative or judicial
clarifications thereunder.

 

1.10 “Beneficiary” means the person or persons entitled to receive a
distribution under the Plan in the event of the Participant’s death, as provided
in Article IX.

 

1.11 “Break in Service” means the period described in Section 3.2.

 

1.12 “Code” means the Internal Revenue Code of 1986, as it now exists and as it
may from time to time be amended. Any reference to a section of the Code shall
include that section and any predecessor or successor citation, if applicable.

 

1.13 “Compensation” means, with respect to any Plan Year, an Employee’s wages as
defined in Code Section 3401(a) for such Plan Year, including overtime, but,
except as otherwise provided herein, excluding bonuses, and commissions,
reimbursements or other expense allowances, realized exercised gains from the
sale of stock options, car allowances, tuition reimbursement, other fringe
benefits (cash and noncash), moving expenses, other allowances or cash/gift
award, welfare benefits and contributions to any pension or profit sharing plan
or any other forms of deferred compensation where payment is made after the
Employee ceases to render employment services to an Employer. For purposes of
the preceding sentence, commissions paid to dedicated salespeople for any Plan
Year shall not be excluded from

 

3



--------------------------------------------------------------------------------

Compensation to the extent that such excluded amounts, together with all other
amounts treated as Compensation, are less than the dollar limit in effect for
such Plan Year under Code Section 414(q)(1)(B)(i) (as such limit applies to
compensation earned in the preceding Plan Year). Compensation shall include
amounts contributed on behalf of a Participant to any flexible benefits plan
established by the Employer under Code Section 125 and amounts contributed to
purchase qualified transportation fringe benefits under Code Section 132(f)(4).
Compensation shall also include those amounts that would otherwise reduce a
Participant’s Compensation pursuant to an election made under Section 4.1.
Compensation for any Plan Year shall exclude any portion of a Participant’s
annual Compensation that is in excess of the applicable dollar limit under Code
Section 401(a)(17) for such Plan Year (adjusted as provided under said Section).
Remuneration paid to an Employee pursuant to a collective bargaining agreement
shall be excluded unless the agreement provides for coverage of such Employee
under this Plan.

 

1.14 “Compliance Contribution” means a contribution by the Employer under
Section 4.4 that is treated as an Elective or Matching Contribution under
Section 5.2(b) or 5.3(c).

 

1.15 “Elective Account” means the portion of a Participant’s Account
attributable to his Elective Contributions, as adjusted for investment gain and
loss.

 

1.16 “Elective Contributions” means the Elective Contributions made by the
Participant pursuant to Section 4.1, and any Compliance Contribution made by the
Employer pursuant to Section 4.4 that is treated as an Elective Contribution in
accordance with Section 5.2(b).

 

1.17 “Eligible Employee” means any Employee of an Employer, excluding any
employee who is included in a unit of employees covered by a collective
bargaining agreement under which retirement benefits have been the subject of
good faith bargaining, but which does not provide for his participation in the
Plan.

 

1.18 “Employee” means any person employed by an Employer or a Related Employer,
including a self employed person who is treated as an employee under Code
Section 401(c)(1), but excluding any person who is considered a leased employee
within the meaning of Code Section 414(n)(2). For purposes of the preceding
sentence, the term “leased employee” means any person (other than an employee of
the Employer) who pursuant to an agreement between the Employer and any other
person has performed services for the Employer or any Related

 

4



--------------------------------------------------------------------------------

Employer on a substantially full-time basis for a period of at least one year,
and such services are performed under the Employer’s primary direction or
control. Any person who performs services for the Employer or Related Employer
solely as a consultant or any other type of independent contractor shall not be
considered to be employed by such Employer or Related Employer.

 

1.19 “Employer” means the Principal Employer or any Related Employer which, with
the consent of the Principal Employer, adopts the Plan and Trust Fund by
appropriate action and makes participation under the Plan available to its
Employees in the manner and to the extent permitted by the Principal Employer.
Any Employer which adopts the Plan shall be deemed thereby to appoint the
Principal Employer, the Administrator and the Trustee its exclusive agents to
exercise on its behalf all of the power and authority conferred by the Plan or
by the Trust Fund and shall make its allocable contributions to the Plan. The
authority of the Principal Employer, the Administrator and the Trustee to act as
such agents shall continue until the Plan is terminated as to such Employer and
the relevant Trust Fund assets have been distributed by the Trustee as provided
in Article XIII.

 

1.20 “Employer Contributions” means the Matching Contributions made by an
Employer pursuant to Section 4.3.

 

1.21 “Employer Stock” means stock or other permitted securities of the Employer
or a Related Employer that constitute “qualifying employer securities”, as
defined in ERISA.

 

1.22 “Employer Stock Fund” means a separate investment fund established in
accordance with Section 6.2(b) to invest Employer Stock.

 

1.23 “Employment Commencement Date” means the first day on which an Employee
completes an Hour of Service.

 

1.24 “ERISA” means the Employee Retirement Income Security Act of 1974, as it
now exists and as it may be amended from time to time.

 

1.25 “Highly Compensated Employee” means:

 

(a) any Employee who, at any time during the current or preceding Plan Year, was
a 5% owner of the Employer or a Related Employer (as defined in Code Section
416(i));

 

5



--------------------------------------------------------------------------------

(b) any Employee who during the preceding Plan Year received more than $85,000
(adjusted at the same time and in the same manner as under Code Section 415(d))
in annual Compensation from an Employer or a Related Employer, and

 

For purposes of this definition, “Compensation” shall mean Compensation as
defined in Code Section 415(c)(3).

 

1.26 “Hour of Service” means an hour for which an individual is directly or
indirectly paid or entitled to payment by an Employer or Related Employer for
the performance of services (or would be so paid or entitled to payment but for
an absence for Military Service), or for a period during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence (provided, that no more than 501
Hours of Service shall be credited with respect to a period during which no
duties are performed). For the purposes of determining the Hours of Service
credited to an individual, the provisions of Department of Labor Regulations
Sections 2530.200b-2(b) and (c) are incorporated by reference.

 

1.27 “Matching Account” means the portion of a Participant’s Account
attributable to Matching Contributions, as adjusted for investment gain and
loss.

 

1.28 “Matching Contributions” means the contributions made by an Employer
pursuant to Section 4.3 as a match to a Participant’s Elective or After-Tax
Contributions and any Compliance Contribution made by the Employer pursuant to
Section 4.4 that is treated as a Matching Contribution in accordance with
Section 5.3(c).

 

1.29 “Normal Retirement Date” means the date the Participant attains age 65.

 

1.30 “Participant” means an Eligible Employee who participates in the Plan, as
provided in Section 2.1. The term “Participant” shall include former Employees
whose accounts have not yet been fully distributed.

 

1.31 “Period of Service” means the period described in Section 3.1

 

1.32 “Period of Severance” means the period described in Section 3.2

 

6



--------------------------------------------------------------------------------

1.33 “Plan” means The Provident Bank Employee Savings Incentive Plan, as set
forth herein, and as it may from time to time hereafter be amended.

 

1.34 “Plan Year” means the 12 month period beginning on a December 31.

 

1.35 “Principal Employer” means The Provident Bank, or any successor thereto.

 

1.36 “Qualified Domestic Relations Order” means a domestic relations order which
constitutes a qualified domestic relations order within the meaning of Code
Section 414(p).

 

1.37 “Reemployment Commencement Date” means the first date that an Employee is
credited with an Hour of Service following a Break in Service.

 

1.38 “Related Employer” means any business which is included in a controlled
group of corporations (within the meaning of Code Section 414(b)), which
includes the Principal Employer, any trade or business (whether or not
incorporated) which is under common control with the Principal Employer (within
the meaning of Code Section 414(c)), any organization included in the same
affiliated service group (within the meaning of Code Section 414(m)) as the
Principal Employer and any other entity required to be aggregated with the
Principal Employer pursuant to regulations under Code Section 414(o); except
that for purposes of applying the limitations of Section 5.6, Code Section
415(h) shall apply.

 

1.39 “Rollover Account” means the portion of a Participant’s Account
attributable to Rollover Contributions, adjusted for investment gain and loss.

 

1.40 “Rollover Contribution” means any contribution made by a Participant in
accordance with Section 4.6.

 

1.41 “Service” means employment with the Employer or a Related Employer.

 

1.42 “Termination of Employment” or words of similar import means the
termination of an Employee’s employment with an Employer or a Related Employer
under circumstances where he is no longer employed by an Employer or a Related
Employer. Transfer of employment from an Employer or a Related Employer or vice
versa, shall not constitute a Termination of Employment.

 

7



--------------------------------------------------------------------------------

1.43 “Trust Fund” or “Fund” means the Trust established pursuant to Article X to
hold all of the assets of the Plan.

 

1.44 “Trustee” means the Trustee or Trustees named in the Trust Agreement
referred to in Article X hereof and any additional or successor Trustee or
Trustees from time to time acting as Trustee of the Trust Fund as provided in
Section 10.2. “Trustee” shall be deemed to refer to the plural as well as the
singular, except where the context otherwise requires.

 

1.45 “Valuation Date” means the last day of each Plan Year, and such other dates
as the Administrator may prescribe. Notwithstanding the foregoing, if the
Administrator determines that the valuation of any portion of the assets held
under the Plan shall be done a daily basis, then each business day on which such
assets may be traded shall be a Valuation Date.

 

1.46 “Vested Account” means that portion of a Participant’s Account that, on the
particular date of determination, is vested under the provisions of Section 7.3.

 

8



--------------------------------------------------------------------------------

ARTICLE II

 

PARTICIPATION

 

2.1 Eligibility Requirements.

 

(a) Participants Immediately Prior to April 1, 2003 - Each person who was a
Participant in the Plan, as in effect immediately prior to April 1, 2003, and
continues as an Eligible Employee thereafter shall continue to be a Participant
hereunder as of such date. Each other Eligible Employee shall become a
Participant of the Plan in accordance with paragraph (b) below.

 

(b) General Eligibility - An Employee who is not described in (a) above, shall,
be eligible to become a Participant as of the first day of the calendar quarter
on which:

 

  (i) he has completed a 12-consecutive month period beginning on his Employment
Commencement Date (or Reemployment Commencement Date, if applicable), or any
anniversary thereof, during which 12 month period he completes at least 1,000
Hours of Service.

 

  (ii) he is at least age 18; and

 

  (iii) he is then an Eligible Employee.

 

(c) Election to Make Elective Contributions –Each Participant shall be entitled
to elect to become a Participant and to make Elective Contributions in
accordance with Section 4.1 as of the first day of any calendar quarter on or
after the date on which he becomes eligible to become a Participant in
accordance with this Section 2.1, but not before April 1, 2003. Any election to
make Elective Contributions in accordance with Section 4.1 shall be made
pursuant to a valid and legally binding salary reduction agreement between the
Participant and his Employer that includes any necessary payroll reduction
authorization. Except as otherwise provided in Section 4.2, any such election
shall be effective as of the date specified in such election. Any election made
in accordance with this Section 2.1(c) shall remain effective until changed in
accordance with Section 4.2.

 

9



--------------------------------------------------------------------------------

(d) Application - In addition to the election described in Section 2.1(c), an
Eligible Employee who becomes a Participant in accordance with this Section 2.1
shall file with the Administrator such additional application materials as the
Administrator deem appropriate, including beneficiary designations.

 

2.2 Termination of Participation.

 

A Participant shall not be entitled to make or receive contributions in
accordance with Article IV with respect to any period on or after the date of
Termination of Employment, death or during which he is not an Eligible Employee.
However, a Participant shall continue to be a Participant for all other relevant
purposes of the Plan (other than Article VIII) until such time as his Account is
fully distributed to him or forfeited in accordance with the terms of the Plan.

 

2.3 Interruption in Service.

 

(a) Break in Service - If a Participant terminates employment and incurs a Break
in Service before becoming vested in any Employer Contributions pursuant to
Section 7.3, and if the Period of Severance constituting such Break in Service
exceeds the greater of five years or his Period of Service prior to such Break
in Service (excluding any Period of Service previously disregarded under the
Break in Service provisions of the Plan), then, in the event he returns to
Service, he shall be treated as a new Employee for all purposes of the Plan. In
all other cases of a Termination of Employment accompanied by a Break in Service
he shall be eligible to participate in the Plan as of the first day of the month
coincident with or immediately following the date he again becomes an Eligible
Employee.

 

(b) No Break in Service - If a Participant terminates employment and does not
incur a Break in Service, he shall be eligible to resume full participation in
the Plan immediately upon his return to employment as an Eligible Employee.

 

(c) No Termination of Employment - If a Participant ceases to be an Eligible
Employee but does not terminate employment, his participation in the Plan shall
be subject to the provisions of Section 2.2 during the period in which he is not
an Eligible Employee and he shall be eligible to resume full participation in
the Plan immediately upon resuming the status of an Eligible Employee.

 

10



--------------------------------------------------------------------------------

2.4 Qualified Military Service.

 

Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). Furthermore, loan repayments
may be suspended under this Plan as permitted under Code section 414(u)(4).

 

11



--------------------------------------------------------------------------------

ARTICLE III

 

SERVICE

 

3.1 Period of Service.

 

An Employee’s Period of Service shall be the period beginning on his Employment
Commencement Date (or his Reemployment Commencement Date, if applicable) and
ending on his next Severance Date, measured in full years and completed months.
Notwithstanding the foregoing, a Participant’s Period of Service attributable to
employment prior to the date of execution of this amendment and restatement
shall not be less than the Period of Service standing to his credit under the
terms of the Plan, as in effect immediately prior to the date of such execution.

 

3.2 Period of Severance.

 

An Employee’s Period of Severance shall be the period beginning on his Severance
Date and ending on his Reemployment Commencement Date, measured in full years
and completed months.

 

3.3 Severance Date.

 

An Employee generally incurs a Severance Date on the earlier of (i) his
Termination of Employment because of discharge, resignation retirement or death,
or (ii) the first anniversary of his absence from employment (with or without
pay). Notwithstanding the foregoing, certain periods of absence from employment
shall be included in an Employee’s Period of Service and shall not result in a
Severance Date, as follows:

 

(a) If an Employee whose Severance Date would otherwise occur as a result of
Termination of Employment because of discharge, resignation or retirement
returns to the employ of an Employer or Related Company and completes an Hour of
Service within one year of such Termination of Employment, he shall not be
deemed to have incurred a Severance Date and the period between such Termination
of Employment and the completion of such Hour of Service shall be treated as
part of his Period of Service.

 

12



--------------------------------------------------------------------------------

(b) If an Employee who is absent from employment for reasons other than
Termination of Employment because of discharge, resignation or retirement
actually terminates employment for any such reason within one year of the date
his original absence began and then returns to the employ of an Employer or
Related Company and completes an Hour of Service before the anniversary of the
inception of such original absence, he shall not be deemed to have incurred a
Severance Date and the period from the inception of his original absence to the
completion of such Hour of Service shall be included in his Period of Service.

 

(c) If an Employee terminates employment due to Disability and is eligible for
benefits under an Employer sponsored long term disability benefits program, he
shall not be deemed to have incurred a Severance Date and the period from the
date of his Termination of Employment due to Disability to the cessation of his
coverage under such program shall be included in his Period of Service.

 

3.4 Break in Service.

 

A Break in Service is a Period of Severance of not less than twelve (12)
consecutive months (measured in full years and completed months). In the case of
an individual who is absent from work for maternity or paternity reason (whether
or not the employment relationship has terminated), the first twelve (12)
consecutive months of such absence shall not be included in a Break in Service,
but only to the extent required by applicable law. For purposes of this Section
3.4, an absence from work for maternity or paternity reasons means an absence
from employment which commences and continues (a) by reason of the pregnancy of
the individual, (b) by reason of the birth of a child of the individual, (c) by
reason of the placement of a child with the individual in connection with the
adoption of such child by the individual, or (d), for purposes of caring for
such child for a period beginning immediately following such birth or placement.

 

3.5 Restoration of Eligibility and Service:

 

(a) In General - Except as otherwise provided in (b) below, if an Employee
incurs a Break in Service and subsequently has a Reemployment Commencement Date,
his Period of Service prior to the Break in Service shall be restored as soon as
he has completed a Period of Service of one full year, such restoration to be
effective as of his Reemployment Commencement Date. However, Service rendered
after a Break in Service of at least five years will not be counted in
determining a Participant’s vested interest under Section 7.3 in the portion of
his Account attributable to Employer Contributions made with respect to periods
prior to such Break in Service.

 

13



--------------------------------------------------------------------------------

(b) Exception - Periods of Service prior to a Break in Service shall not be
restored upon an Employee’s Reemployment Commencement Date if the Employee had
no vested interest in Employer Contributions under Section 7.3 at the time of
the Break in Service, and the length of his Break in Service (as determined
under Section 3.4 hereof) equals or exceeds the greater of (i) five years, or
(ii) his Period of Service prior to such Break in Service.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

 

CONTRIBUTIONS

 

4.1 Elective Contributions.

 

(a) Amount of Elective Contributions - Subject to the limitations of Article V,
each Participant may elect to make an Elective Contribution of a percentage of
his Compensation for each payroll period. Elective Contributions shall be made
by payroll reduction in accordance with the salary reduction agreement described
in Section 2.1(c) and shall only be permitted for those periods during which the
Participant is an Eligible Employee and has a valid salary reduction agreement
in effect.

 

(b) Catch Up Contributions – A Participant who will attain age 50 before the
close of such Plan Year shall be eligible to make Elective Contributions in
addition to those described in (a) above, to the extent that such contributions
constitute catch up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Such catch up contributions shall
not be taken into account for purposes of the limitations of Sections 5.1
through 5.6 and Article XIV, except as may be required by applicable law.

 

(c) Payment and Allocation of Elective Contributions - All Elective
Contributions made by or on behalf of the Participant shall be transferred by
the Employer to the Trust Fund and allocated to the Participant’s Elective
Account as soon as administratively practicable after the end of the payroll
period for which the payroll reduction is made, but not later than the time
required by applicable law.

 

4.2 Change and Suspension of Elective Contributions.

 

(a) A Participant may suspend Elective Contributions as of any date and may
change the rate of or resume Elective Contributions at such times as the
Administrator may prescribe, by filing or completing a prescribed form or
procedure required by the Administrator within such time prior to the effective
date of the change as the Administrator shall prescribe. Any such change shall
become effective in the first payroll period for which it can be
administratively effected and shall remain in effect for all subsequent payroll
periods until changed as permitted under this Section 4.2.

 

15



--------------------------------------------------------------------------------

(b) During any Plan Year, the Administrator may require a Participant to
decrease or suspend Elective Contributions to the extent necessary to comply
with the limitations of Article V for that Plan Year. The Participant’s
contribution rate in effect prior to a required reduction shall resume as of the
first payroll period in the next Plan Year, unless changed in accordance with
Section 4.2(a).

 

4.3 Matching Contributions.

 

(a) Amount of Matching Contributions - Each Employer shall, in its sole
discretion, determine whether and to what extent to make a Matching Contribution
on behalf of its Participants who make Elective Contributions in such Plan Year.
Subject to the limitations of Article V, the amount of such Matching
Contribution to be made on behalf of each such Participant shall be expressed as
a percentage of the Elective Contributions made by such Participant for such
Plan Year, or as a percentage of the Participant’s Compensation for such Plan
Year, subject to any maximum limitations as the Employer shall determine. Notice
of an Employer’s determination with respect to any Plan Year shall be given to
Participants as soon as practicable after such determination is made.

 

(b) Amount of Additional Matching Contributions - In addition to the Matching
Contributions described in (a) above, an Employer may, in its sole discretion,
but subject to the limitations of Article V, determine to make additional
Matching Contributions with respect to any Plan Year. Such additional
contributions shall be expressed as an increase in the otherwise stated matching
percentage or in the maximum amount of Elective Contribution to be matched, or
any combination thereof, and may further be limited to such Participants as meet
specified criteria determined by the Employer.

 

(c) Time of Matching Contributions - Matching Contributions shall be made to the
Trust Fund no later than the latest date as of which such contributions must be
made in order to be treated as made on account of such Plan Year under
applicable law.

 

(d) Allocation of Matching Contributions - Matching Contributions made on behalf
of a Participant shall be allocated to the Participant’s Matching Account as
soon as administratively practicable after being made, but no later than the
last day of the Plan Year for which such contributions are made.

 

16



--------------------------------------------------------------------------------

4.4 Compliance Contribution.

 

An Employer may make a contribution with respect to any Plan Year solely for the
purpose of enabling the Plan to satisfy the limitations of Sections 5.2 through
5.4 for such Plan Year. Such contribution shall be treated as an Elective or
Matching Contribution in accordance with Section 5.2(b) or 5.3(c) and shall be
allocated only to Participants who are not Highly Compensated Employees and may
further be limited to such Participants whose Compensation does not exceed a
specified limit determined by the Employer.

 

4.5 Return of Contributions to Employer.

 

Except as otherwise provided in this Section 4.5, all contributions made by an
Employer shall be irrevocable and shall be transferred to the Administrator and
held as provided in Article X, to be used in accordance with the provisions of
this Plan in providing the benefits and paying the expenses hereof.
Notwithstanding the preceding provisions of this Article IV, to the extent
permitted by applicable law, contributions shall be returned to an Employer
under the following circumstances:

 

(a) Mistake - If and to the extent that any contribution was made by a mistake
of fact, the Administrator may return the contribution to the Employer at any
time within one year after the payment of such contribution.

 

(b) Nondeductibility - All contributions made by an Employer are expressly
conditioned on their deductibility under Code Section 404. If and to the extent
that the Internal Revenue Service determines that a contribution is not
deductible under Code Section 404, the Administrator may return the contribution
to the Employer at any time within one year after the date of disallowance.

 

(c) Adjustments - Any contribution returned pursuant to (a) or (b) above shall
be adjusted to reflect only its proportionate share of the Trust Fund’s loss, if
any.

 

(d) Limitation on Rights - Notwithstanding any provision of this Plan to the
contrary, the right or claim of any Participant or Beneficiary to any asset of
the Trust or to any benefit under the Plan shall be subject to and limited by
the provisions of this Section 4.5.

 

17



--------------------------------------------------------------------------------

4.6 Rollover Contributions.

 

In accordance with procedures established by the Administrator and applied in a
uniform and nondiscriminatory manner, an Eligible Employee (whether or not then
a Participant) may make a Rollover Contribution to the Plan at any time of cash,
or such other property as the Administrator may specifically approve in advance,
of the taxable portion of a rollover contribution that meets the requirements of
Code Section 408(d)(3)(A)(ii) from another qualified pension or profit sharing
plan or other eligible retirement plan or an individual retirement account and
which is contributed to the Plan in compliance with the requirements for the
Employee making a federal income tax-free “rollover” contribution under the
Code, including the direct transfer of such Rollover Contribution to the Trust
Fund from such other plan or account. The Administrator shall obtain such
evidence, assurances, opinions and certifications it may deem necessary to
establish to its satisfaction that the amounts to be contributed as a Rollover
Contribution will not affect the qualification of the Plan or the tax-exempt
status of the Trust under Code Sections 401(a) and 501(a). Any Rollover
Contribution which is found by the Administrator not to be qualified for
tax-free rollover treatment shall be returned to the Participant. Any expense to
or liability incurred by the Plan or any fiduciary of the Plan because of a
transfer of such disqualified assets to the Administrator shall be borne solely
by and charged to the individual who requested the transfer. Rollover
Contributions shall be credited to the Participant’s Rollover Account. At all
times a Participant shall be 100% vested in the value of his Rollover Account.

 

4.7 Forfeitures.

 

(a) Determination of Forfeitures - If a Participant who has terminated
employment before he has become 100% vested in Employer Contributions pursuant
to Section 7.3, the nonvested portion of his Account shall be forfeited as of
the earlier of (i) the date he receives a distribution of his Vested Account,
and (ii) the last day of the Plan Year as of which he incurs a Break in Service
of at least five years. For purposes of the preceding sentence, a Participant
who terminates employment with no vested interest in his Account shall be deemed
to have received a distribution of his entire Vested Account.

 

(b) Reallocation of Forfeitures - The total amount of forfeitures determined in
accordance with (a) above with respect to any Plan Year shall be used to reduce
future Employer Contributions or to defray the expenses of the Plan.

 

18



--------------------------------------------------------------------------------

(c) Return to Employment and Restoration of Forfeitures - If a Participant
incurs forfeitures in accordance with (a) above and returns to the employ of the
Employer or a Related Employer before he incurs a Break in Service of at least
five years, the amount forfeited from his Account shall be restored to such
Account upon such return to employment in accordance with the provisions of this
Section 4.8(c). If the returning Participant received a distribution of his
Vested Account prior to his return to employment, the forfeitures shall be
restored to the Participant’s Account only if the Participant repays to the Plan
the entire distribution resulting in the forfeiture no later than the earlier of
(1) the date which is 5 years after the participant’s return to employment, or
(ii) the close of the first period constituting a Break in Service commencing
after the distribution. If the Participant did not receive a distribution of his
Vested Account prior to his return to employment, the forfeited amounts shall be
restored to his Account upon his return to employment. Any such restoration
shall be made from current forfeitures, and to the extent necessary, from
amounts contributed directly by the Employer. No restoration of forfeitures
shall occur with respect to a Participant who has a Reemployment Commencement
Date after incurring a Break in Service of at least five years.

 

19



--------------------------------------------------------------------------------

ARTICLE V

 

LIMITATIONS ON CONTRIBUTIONS

 

5.1 Dollar Limitation on Elective Contributions.

 

(a) The amount of Elective Contributions (other than those made in accordance
with Section 4.1(b)) made on behalf a Participant during any Plan Year, shall be
limited to the extent necessary to satisfy the dollar limitation contained in
Code Section 402(g) that is applicable to the taxable years of the Participant
that begin in and end in such Plan Year. In order to prevent the limitation of
this Section from being exceeded for any Plan Year, the Administrator may
prospectively limit the percentage or amount of Compensation that a Participant
may elect to have contributed as an Elective Contribution.

 

(b) If the Elective Contributions of a Participant which are made to the Plan
and any other plan of a Related Employer exceed the limitation of Section 5.1(a)
as of the end of any calendar year, or if prior to March 1 following the end of
any calendar year a Participant has submitted to the Administrator, in writing,
a certification stating that all or part of his Elective Contributions to the
Plan constitute “excess deferrals” under Code Section 402(g), such excess amount
and any income allocable thereto shall be distributed to the Participant no
later than April 15 following the end of the calendar year with respect to which
such excess amount was contributed. Notwithstanding the distribution of any
Elective Contributions in accordance with this Section 5.1(b), such Elective
Contributions shall be included for purposes of determining the Actual Deferral
Ratio of Highly Compensated Employees, but not of all other Eligible Employees.

 

(c) If, as a result of the application of Section 5.1(b), a Participant’s
Elective Contribution is reduced, the corresponding Matching Contribution shall
be forfeited and used to reduce future Matching Contributions. The vesting
provisions of this Plan applicable to Matching Contributions are conditioned on
such Elective Contributions being permissible Elective Contributions. Elective
Contributions in excess of the applicable limit described in Section 5.1(a) are
specifically prohibited and, as a result, the Employer reserves the right for up
to one Plan Year following the Plan Year for which the Matching Contribution was
made to recapture any Matching Contribution mistakenly made to the Plan as a
result of Elective Contributions exceeding the limitation of Code Section
402(g).

 

20



--------------------------------------------------------------------------------

5.2 Additional Limitation on Elective Contributions.

 

(a) The Actual Deferral Percentage of Highly Compensated Employees for each Plan
Year shall not exceed the greater of:

 

(1) The Actual Deferral Percentage of all other Eligible Employees for the
preceding Plan Year multiplied by 1.25, or

 

(2) The lesser of: (A) The Actual Deferral Percentage of all other Eligible
Employees for the preceding Plan Year plus two percentage points, or (B) the
Actual Deferral Percentage of all other Eligible Employees for the preceding
Plan Year multiplied by 2.00.

 

Notwithstanding the foregoing, for purposes of applying the above limitation for
the Plan Year ending December 30, 2003, the current Plan Year shall be used
instead of the preceding Plan Year.

 

(b) For the purposes of satisfying the tests in Section 5.2(a) for any Plan
Year, the Administrator may treat Compliance Contributions made with respect to
such Plan Year as Elective Contributions. Any such treatment shall be subject to
and in accordance with the provisions of Income Tax Regulations Section
1.401(k)-1(b)(5), as modified. The Administrator shall establish such accounting
procedures as may be necessary to allow for the treatment provided in this
Section 5.2(b), including the separate identification of such contributions.

 

(c) In order to prevent the limitation of this Section 5.2 from being exceeded
in any Plan Year, the Administrator may limit the percentage or amount of
Compensation that may be contributed as Elective Contributions by Highly
Compensated Employees. If the limitation of this Section 5.2 is exceeded as of
the end of any Plan Year, the amount of such excess and any income allocable
thereon shall, before the end of the next succeeding Plan Year, be distributed
to those Highly Compensated Employees whose Elective Contributions require
reduction. The amount to be distributed shall be determined in the following
manner, subject to the provisions of Code Section 401(k)(3) and any Income Tax
Regulations to be issued thereunder. First, an excess contribution amount shall
be determined by hypothetically reducing the Elective Contributions of those
Highly Compensated Employees with the highest Actual Deferral Ratios to the
extent required to meet the limitation, but not in excess of the amount that
would reduce such ratios to the next highest Actual Deferral Ratio for a Highly
Compensated Employee. If additional reduction is required, the hypothetical
reduction process shall be repeated until the

 

21



--------------------------------------------------------------------------------

limitation is met. Second, there shall be an actual reduction of the dollar
amounts of Elective Contributions for those Highly Compensated Employees with
the highest dollar amounts of Elective Contributions in a total amount equal to
the excess contribution derived in the hypothetical reduction process described
above. This reduction shall be accomplished by reducing the Elective
Contributions of those Highly Compensated Employees to the extent required to
satisfy the excess contribution amount, but not in excess of the amount that
would reduce such dollar amounts to the next highest dollar amount for a Highly
Compensated Employee. If additional reduction is required, the actual reduction
process shall be repeated until the total actual reductions equal the excess
contribution amount. The provisions of this Section 5.2(c) shall be applied
after application of Section 5.1(b).

 

(d) Notwithstanding anything to the contrary, if this Plan is aggregated with
another Plan of an Employer or Related Employer for purposes of satisfying the
requirements of Code Section 401(a)(4) or 410(b) (other than Code Section
410(b)(2)(A)(ii)), the provisions of this Section 5.2 shall apply to any
Participant by treating all pre-tax contributions made by such Participant under
such other Plan as having been made under this Plan. In addition, if a
Participant who is a Highly Compensated Employee makes pre-tax contributions in
any Plan Year to one or more other cash or deferred arrangements (within the
meaning of Code Section 401(k)) maintained by an Employer or Related Employer,
such contributions shall be treated as Elective Contributions made hereunder for
purposes of determining such Participant’s Actual Contribution Ratio for such
Plan Year.

 

(e) Notwithstanding the foregoing, Elective Contributions made in accordance
with Section 4.1(b) shall be disregarded in applying the provisions of his
Section 5.2.

 

5.3 Limitation on Matching Contributions.

 

(a) The Actual Contribution Percentage of Highly Compensated Employees for each
Plan Year shall not exceed the greater of:

 

(1) the Actual Contribution Percentage of all other Eligible Employees for
preceding Plan Year, multiplied by 1.25, or

 

(2) the lesser of: (A) the Actual Contribution Percentage of all other Eligible
Employees for the preceding Plan Year plus two percentage points, or (B) the
Actual Contribution Percentage of all other Eligible Employees for the preceding
Plan Year multiplied by 2.00.

 

22



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of applying the above limitation for
the Plan Year ending December 30, 2003, the current Plan Year shall be used
instead of the preceding Plan Year.

 

(b) In order to prevent the limitation of this Section 5.3 from being exceeded
in any Plan Year, the Administrator may limit the amount of Matching
Contribution allocated to Highly Compensated Employees. If the limitation of
this Section 5.3 is exceeded as of the end of any Plan Year, the amount of such
excess Matching Contributions shall, before the end of the next succeeding Plan
Year, be forfeited (or not made, if applicable) to the extent not yet vested,
and any remaining excess Matching Contributions shall then be distributed to
those Highly Compensated Employees whose Matching Contributions require
reduction. the amount of such excess and any income allocable thereon shall,
before the end of the next succeeding Plan Year, be distributed to those Highly
Compensated Employees whose Matching Contributions require reduction. The amount
to be distributed shall be determined in the following manner, subject to the
provisions of Code Section 401(m)(2) and any Income Tax Regulations to be issued
thereunder. First, an excess aggregate contribution amount shall be determined
by hypothetically reducing the Matching Contributions of those Highly
Compensated Employees with the highest Actual Contribution Ratios to the extent
required to meet the limitation, but not in excess of the amount that would
reduce such ratios to the next highest Actual Contribution Ratio for a Highly
Compensated Employee. If additional reduction is required, the hypothetical
reduction process shall be repeated until the limitation is met. Second, there
shall be an actual reduction of the dollar amounts of Matching Contributions for
those Highly Compensated Employees with the highest dollar amounts of Matching
Contributions in a total amount, together with any amounts not made or
forfeited, as described above, equal to the excess aggregate contribution
derived in the hypothetical reduction process described above. This reduction
shall be accomplished by reducing the Elective Contributions of those Highly
Compensated Employees to the extent required to satisfy the excess aggregate
contribution amount, but not in excess of the amount that would reduce such
dollar amounts to the next highest dollar amount for a Highly Compensated
Employee. If additional reduction is required, the actual reduction process
shall be repeated until the total actual reductions equal the excess aggregate
contribution amount.

 

23



--------------------------------------------------------------------------------

(c) For the purposes of satisfying the tests in Section 5.3(a) for any Plan
Year, the Administrator may treat Compliance Contributions and Elective
Contributions made with respect to such Plan Year as Matching Contributions. Any
such treatment shall be subject to and in accordance with the provisions of
Income Tax Regulations Section 1.401(m)-1(b)(5), as modified. The Administrator
shall establish such accounting procedures as may be necessary to allow for the
treatment provided in this Section 5.3(b), including the separate identification
of such contributions.

 

5.5 Determination of Allocable Income.

 

In the event Elective or Matching Contributions have to be distributed pursuant
to Section 5.1, 5.2 or 5.3 with respect to any Plan Year, the amount of such
distribution shall be adjusted to reflect the income (gain or loss) allocable to
such amounts. The amount of income allocable to any such distribution shall be
determined by the Administrator consistent with applicable law and under a
method used for all such adjustments with respect to such Plan Year.

 

5.6 Limitations on Benefits.

 

Annual Additions to a Participant’s Account in respect of any Plan Year may not
exceed the lesser of (i) $40,000, adjusted in accordance with Code Section
415(d)), or (ii) 100% of the Participant’s Compensation. The foregoing
limitations shall be applied in accordance with the limitations of Code Section
415, which are incorporated herein by reference. For these purposes, “Annual
Additions” shall have the meaning set forth in Code Section 415(c)(2), as
modified elsewhere in the Code and in any regulations thereunder, and the
limitation year shall mean the Plan Year unless any other 12-consecutive month
period is designated pursuant to a written resolution adopted by the Employer.
In the event that after the adjustments made in accordance with Sections 5.1
through 5.5, amounts which would otherwise be allocated to a Participant’s
Account under the Plan must be reduced by reason of the limitations of this
Section 5.6 as a result of the allocation of forfeitures, a reasonable error in
estimating a Participant’s annual compensation, or a reasonable error in
determining the amount of elective deferrals (within the meaning of Code Section
402(g)(3)) that may be made with respect to any individual under the limits of
Code Section 415, such reduction shall be made in the following order of
priority, but only to the extent necessary:

 

(a) To the extent permitted by the Code and applicable law, the amount of
Elective Contributions made on behalf of such Participant in respect of such
Plan Year shall be refunded to the Participant; and then

 

24



--------------------------------------------------------------------------------

(b) Matching Contributions made pursuant to Section 4.3 which are allocable to
such Participant in respect of such Plan Year shall be reduced and the amount of
such reduction shall be utilized to reduce Employer Contributions which would
otherwise be made to the Plan.

 

ARTICLE VI

 

ACCOUNTS OF PARTICIPANTS - INVESTMENTS

 

6.1 Separate Accounting.

 

(a) Accounts - The Administrator shall establish and maintain in respect of each
Participant an Account showing his interest under the Plan and in the Trust
(including if the Administrator deems it appropriate, separate accounts
reflecting the different types of contributions made by and on behalf of
Participants, any separately identifiable investment funds, if applicable, and
all other relevant data pertaining thereto). The establishment and maintenance
of, or allocations and credits to the Account of any Participant shall not vest
in any Participant any right, title or interest in and to any Plan assets or
benefits except at the time or times and upon the terms and conditions and to
the extent expressly set forth in the Plan and in accordance with the terms of
the Trust.

 

(b) Value of Accounts - The value of any Account as of any date of determination
shall be equal to:

 

(a) the aggregate amount credited to such Account as of the Valuation Date
coinciding with or next preceding such date of determination, after all
allocations as of such Valuation Date have been made, plus

 

(b) any amounts contributed to or otherwise to be credited to such Account since
such Valuation Date, less

 

25



--------------------------------------------------------------------------------

(c) any amounts distributed from or otherwise to be charged to such Account
since such Valuation Date.

 

6.2 Investment of Accounts.

 

(a) Investment by Trustee - Except as otherwise provided in (b) below, the
Accounts of Participants shall be invested by the Trustee in accordance with the
terms of the Trust Agreement.

 

(b) Investment Funds for Accounts - The Trustee may cause to be established
under the Trust separate funds for the investment of assets held in the Trust in
order to provide differing investment opportunities for Participants to choose
from. Any such separate fund may be established through separate accounting of a
portion of the assets of the Trust, through the use of investment products
offered by insurance companies, mutual funds or other similar financial
institutions, by investment in stock or other permitted securities of the
Employer or a Related Employer that are “qualifying employer securities”, as
defined in ERISA, or through individual brokerage accounts. If established, the
Trustee shall provide information to Participants concerning the nature of each
such separate fund and may change the separate funds available to Participants
as it deems appropriate. If applicable, the Trustee shall from time to time
establish such rules and procedures for implementing the provisions of this
Section 6.2(b) as it deems necessary, including without limitation, the use of
prescribed forms, the imposition of reasonable time and notice requirements, the
imposition of limitations on investment choices and transfers between the
separate investment funds and the provision for periodic valuations during the
Plan Year. All such rules and procedures shall be established and applied on a
uniform and non-discriminatory basis to all persons similarly situated.

 

(c) Employer Stock Fund-General – To the extent that an Employer Stock Fund is
established in accordance with (b) above, the Trustee may keep such amounts
uninvested or invested in such investments other than Employer Stock as it deems
necessary from time to time, as and to the extent provided for by, and
consistent with, the terms of the Trust Agreement. A Participant’s Account shall
reflect his interest in the assets of the Trust held for investments in Employer
Stock. Such interest shall be accounted for in shares of Employer Stock to the
extent possible, with fractions thereof being reflected in cash. Notwithstanding
the foregoing, such accounting shall not entitle any Participant to any right
title or interest to any specific shares of Employer Stock.

 

26



--------------------------------------------------------------------------------

(d) Voting Rights in Employer Stock – Each person with shares of Employer Stock
in the Employer Stock Fund shall have the right to participate confidentially in
the exercise of voting rights appurtenant to such shares that were credited to
his Account as of the most recent Valuation Date coincident with or preceding
the applicable record date for which records are available. Such participation
shall be achieved by completing and filing with the inspector of elections, or
such other person who shall be independent of the issuer of the shares as the
Administrator shall designate, a written direction in such form and at such time
as the Administrator shall prescribe. Such directions shall be tabulated on a
strictly confidential basis that provides the Administrator only with the final
results of the tabulation. The aggregate value (as of the Valuation Date
coincident with or preceding the applicable record date) of the shares of
Employer Stock in the Employer Stock Fund shall be voted affirmatively or
negatively in proportion to the votes cast by the Participant’s who gave such
voting directions. The Administrator shall furnish, or cause to be furnished, to
each person whose Account is invested in the Employer Stock Fund, all annual
reports, proxy materials and other information known to have been furnished by
the issuer of the Employer Stock or by any proxy solicitor, to the holders of
shares of Employer Stock.

 

(e) Tender Offers and Other Offers – Each person with shares of Employer Stock
in the Employer Stock Fund shall have the right to participate confidentially in
the response to a tender offer, or any other offer, made to the holders of
shares of such Employer Stock generally, to purchase, exchange, redeem or
otherwise transfer shares: provided that such person has such shares in his
Account as of the most recent Valuation Date coincident with or immediately
preceding the first day for delivering shares or otherwise responding to such
tender or other offer. Such participation shall be achieved by completing and
filing with the inspector of elections, or such other person who shall be
independent of the issuer of the shares as the Administrator shall designate, a
written direction in such form and at such time as the Administrator shall
prescribe. Such directions shall be tabulated on a strictly confidential basis
that provides the Administrator only with the final results of the tabulation.
The aggregate value (as of the Valuation Date coincident with or preceding the
applicable record date) of the shares of Employer Stock in the Employer Stock
Fund shall be tendered or withheld in proportion to the votes cast by the
Participant’s who gave such voting directions date for which records are
available. The Administrator shall furnish, or cause to be furnished, to each
person whose Account is invested in the Employer Stock Fund, all information
concerning such tender offer furnished by the issuer of the Employer Stock, or
by or on behalf of the person making the tender or other offer.

 

27



--------------------------------------------------------------------------------

6.3 Notice to Participants.

 

Within a reasonable time after each Valuation Date, the Trustee shall notify
each Participant or Beneficiary of the balance in such Participant’s Accounts as
of such Valuation Date. If Valuation Dates occur more frequently than quarterly,
the notification requirement of this section may be met by quarterly
notification.

 

ARTICLE VII

 

BENEFITS

 

7.1 Distribution Upon Termination Of Employment.

 

(a) Entitlement - A Participant who terminates his employment for any reason
other than death shall be entitled to receive a distribution of the value of his
Vested Account as soon as practicable following his Termination of Employment.

 

(b) De Minimis Distribution - If at the time he is entitled to a distribution,
the value of a Participant’s Vested Account does not exceed $5,000, distribution
shall be made to the Participant as soon as practicable in a single sum payment.
In applying the $5,000 threshold in the preceding sentence and the provisions of
(c) below, the value of a Participant’s Vested Account shall be determined
without regard rollover contributions and earnings allocable thereto within the
meaning of Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and
457(e)(16).

 

(c) Regular Distribution - If at the time he is entitled to a distribution the
value of a Participant’s Vested Account exceeds $5,000 (determined as provided
in (b) above), the Participant may elect, in accordance with procedures
established by the Administrator, to receive distribution of his Vested Account
in the manner provided in Section 7.1(d) as soon as practicable, or to defer
such distribution to any Valuation Date occurring on or after his termination of
employment, but no later than the Valuation Date coinciding with or immediately
following his Normal Retirement Date.

 

(d) Form of Payment - A Participant may elect to have the distribution to which
he is entitled in accordance with Section 7.1(c) paid to him in one of the
following forms:

 

  (i) a lump sum payment; or

 

28



--------------------------------------------------------------------------------

  (ii) substantially equal monthly, quarterly, semi-annual or annual payments
over a fixed period not to exceed the life expectancy of the Participant or the
combined life expectancy of the Participant and his designated Beneficiary.

 

7.2 Distribution Upon Death.

 

If a Participant dies while employed by the Employer or a Related Employer or
before a distribution to which he is entitled in accordance with Section 7.1 has
commenced, the value of his entire Account (or the distribution awaiting
commencement in accordance with Section 7.1) as of the Valuation Date coinciding
with or immediately shall be distributed to his Beneficiary in a single sum
payment as soon as practicable following his death.

 

7.3 Vesting.

 

(a) Employee Contributions - A Participant shall at all times be 100% vested in
his Elective Contributions After-Tax Contributions and Rollover Contributions.

 

(b) Employer Contributions - A Participant shall become 100% vested in his
Matching Account if he terminates employment (i) with Period of Service of at
least three years, (ii) on or after attaining his Normal Retirement Date, or
(iii) as a result of his death or Disability. If a Participant terminates
employment prior to becoming 100% vested, he shall be vested in a percentage of
his Matching Account determined from the following schedule:

 

Period of Service

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

Less than 1 year

   0%

at least 1 years

   33-1/3%

at least 2 years

   66-2/3%

at least 3 years

   100%

 

29



--------------------------------------------------------------------------------

If a Participant terminates employment prior to becoming 100% vested, he shall
forfeit the non-vested portion of his Matching Account and Profit Sharing
Account in accordance with Section 4.8.

 

7.4 Statutory Payment Date.

 

(a) Notwithstanding any other provision of the Plan, and unless otherwise
provided by law, any amount payable to a Participant who is a five-percent owner
(as defined in Code Section 416(i)(1)(B)) at any time during the 5-Plan Year
period ending in the calendar year in which such Employee attains age 70-1/2
shall commence no later than the April 1st of the calendar year following the
calendar year in which the Participant attained age 70 1/2 or the April 1st
following the end of any subsequent calendar year if he becomes a 5% owner
during such subsequent calendar year (the appropriate April 1st being the
“required beginning date” and the calendar year in which it occurs being the
“first distribution calendar year”). If not made in a single sum payment, such
amount shall be paid, in accordance with applicable regulations, (i) over the
life of the Participant, (ii) over the life of the Participant and a designated
Beneficiary, (iii) over a period certain not extending beyond the life
expectancy of the Participant, or (iv) over a period certain not extending
beyond the joint life expectancies of the Participant and a designated
Beneficiary. The minimum distribution required for the Participant’s first
distribution calendar year must be made on or before the Participant’s required
beginning date. The minimum distribution for each other calendar year, including
the minimum distribution for the year in which the Participant’s required
beginning date occurs, must be made on or before December 31st of the applicable
calendar year.

 

(b) Except as provided above, or with the Participant’s consent, distribution to
the Participant shall commence no later than 60 days after the close of the Plan
Year in which occurs the latest of his Normal Retirement Date, his 10th
anniversary of plan participation or his Termination of Employment.

 

7.5 Transferred Employees.

 

If a Participant ceases to be an Employee by reason of a transfer or employment
to a class of employees of an Employer not eligible for participation or to a
Related Employer which is not an Employer then, except as hereinafter provided,
such Participant’s Account shall be held for distribution until such time as
such Participant’s employment terminates.

 

30



--------------------------------------------------------------------------------

7.6 Direct Rollover.

 

Solely to the extent required under applicable law and regulations, and
notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this section 7.6, a Distributee may elect,
at the time and in the manner prescribed by the Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

 

For purposes of this section 7.6, the following terms shall have the following
meanings:

 

(i) Eligible Rollover Distribution: Solely to the extent required under
applicable law and regulations, an Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated beneficiary, or for a specified
period of 10 years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
and any hardship distribution described in Section 401(k)(2)(B)(i)(IV) of the
Code (subject to the right of the Plan Administrator to avail itself of any
transitional relief promulgated in regard to such hardship distributions).

 

(ii) Eligible Retirement Plan: An Eligible Retirement Plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), or a qualified trust described in Code Section 401(a),
that accepts the Distributee’s Eligible Rollover Distribution. However, in the
case of an Eligible Rollover Distribution to a surviving spouse, an Eligible
Retirement Plan is an individual retirement account or individual retirement
annuity. In addition, an Eligible Retirement Plan shall also mean an annuity
contract described in Section 403(b) of the Code and an eligible plan under
Section 457(b) of the Code which is maintained by a state, a political
subdivision of a state, or any instrumentality of a state or a political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan. Further, with respect to
distributions made to a surviving spouse or to a spouse or former spouse who is
an alternate payee under a QDRO, the definition of Eligible Retirement Plan, as
set forth herein, but without the limitation in the second sentence hereof,
shall apply.

 

31



--------------------------------------------------------------------------------

(iii) Distributee: A Distributee includes an employee or former employee. In
addition, the employee’s or former employee’s spouse or former spouse who is the
alternate payee under a Qualified Domestic Relations Order are Distributees with
regard to the interest of the spouse or former spouse.

 

(iv) Direct Rollover: A Direct Rollover is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

ARTICLE VIII

 

WITHDRAWALS DURING EMPLOYMENT

 

8.1 Permitted Withdrawals.

 

(a) Matching Contributions on After-Tax Contributions – Matching Contributions
made under the terms of the Plan as in effect prior to April 1, 2003 are
available for withdrawal during employment as soon as the Class to which they
belong matures, as provided herein. Matching Contributions attributable to
After-Tax Contributions made in any Plan Year shall be deemed to be part of a
Class designated for that Plan Year. Any such Class shall be deemed to mature at
the end of the third Plan Year following the Plan Year for which it is
designated. A Participant may not make a withdrawal under this paragraph (a)
within twelve months of a previous withdrawal.

 

(b) After-Tax Account- Not more than once in any Plan Year, a Participant may
withdraw all or any part of the portion of his After-Tax Account that does not
exceed his After-Tax Contributions made to the Plan.

 

(c) Rollover Account - Not more than once in any Plan Year, a Participant may
withdraw all or any part of his Rollover Account.

 

(c) Employer Contributions - Not more than once in any Plan Year, a Participant
may withdraw all or any part of the portion of his Vested Account that is
attributable to Employer Contributions not described in (a) above, provided,
that if less than five full years have elapsed

 

32



--------------------------------------------------------------------------------

since the date the Participant first became a Participant, the amount available
for such withdrawal shall be limited to that portion of his Account which is
attributable to Employer Contributions that have been in the Plan for at least
two years.

 

(d) Financial Hardship - Not more than once in any Plan Year, a Participant may
elect to make a withdrawal from his Elective Account in the event of Financial
Hardship. The amount available for withdrawal and the terms and conditions
applicable to such withdrawal are set forth in Section 8.2.

 

(e) Procedures - The Administrator shall establish such procedures as it deems
necessary for the processing of withdrawal requests and the disbursement of
amounts withdrawn.

 

8.2 Financial Hardship.

 

(a) Hardship - A withdrawal under Section 8.1(a) must be on account of an
immediate and heavy financial need of the Participant resulting from: (1) the
purchase of a primary residence; (2) tuition expenses and related educational
expenses for the next 12 months of post-secondary education for the Participant
or his dependents; (3) payments to prevent eviction from or foreclosure on the
mortgage of the Participant’s primary residence; (4) medical expenses of the
Participant or his dependents previously incurred and not covered by insurance,
or expenses necessary for the obtaining of medical care for the Participant or
his dependents; (5) funeral and other expenses related to the death of a family
member; or (6) any amounts necessary to pay federal, state and local income
taxes or penalties reasonably anticipated to result from the distribution on
account of any of the preceding hardships. Any withdrawal on account of
Financial Hardship shall be limited to the amount of actual financial need that
is unavailable to the Participant from the Participant’s other resources. The
determination with respect to the Financial Hardship shall be made by the
Administrator in accordance with this Section 8.2 and such determination shall
be made on a nondiscriminatory basis, and applied uniformly to all Participants
under similar circumstances.

 

33



--------------------------------------------------------------------------------

(b) Amount Necessary To Satisfy Need - No amount may be withdrawn in accordance
with Section 8.1(a) unless it is necessary to satisfy a Financial Hardship. The
Administrator will make a determination that a withdrawal is necessary to
satisfy a Financial Hardship of a Participant, provided that the Participant
satisfies either (1) or (2) below:

 

(1) The Participant provides such information as the Administrator may
reasonably require and certifies that the Financial Hardship will place him in
immediate and heavy financial need and that he has insufficient funds reasonably
available to meet this financial need and that the need cannot be relieved:

 

(A) Through reimbursement or compensation by insurance or otherwise,

 

(B) By reasonable liquidation of his assets, to the extent such liquidation
would not itself cause an immediate and heavy financial need,

 

(C) By cessation of his contribution (including deferrals) to the Plan, or

 

(D) By other distributions or non-taxable (at the time of the loan) loans from
the Plan or other plans maintained by an Employer, or by borrowing from
commercial sources on reasonable commercial terms in an amount sufficient to
satisfy the need, but only to the extent that any such loan would not itself
increase the amount of such need.

 

(2) The Participant satisfies the following:

 

(A) The Participant has obtained all other available distributions and
non-taxable loans available under this Plan or any other plan maintained by an
Employer, but only to the extent that any such loan would not itself increase
the amount of such financial need,

 

(B) For the 6-month period following the Financial Hardship withdrawal his
Elective Contributions under this Plan and all other plans maintained by an
Employer (as defined in Income Tax Regulation Section
1.401(k)-1(d)(2)(iv)(B)(4)) shall be suspended, and

 

(C) The maximum Elective Contribution for the Plan Year following the Plan Year
in which the Financial Hardship withdrawal occurs is reduced by the amount of
his Elective Contributions made in the Plan Year in which the Financial Hardship
withdrawal occurs.

 

(c) Maximum Amount - In no event shall the portion of any withdrawal on account
of Financial Hardship exceed the amount of the Participant’s actual Elective
Contributions to the Plan (excluding any amounts treated as Elective
Contributions in accordance with Section 4.2(b)), less any such amounts
previously withdrawn in accordance with this Section 8.2

 

34



--------------------------------------------------------------------------------

(d) Procedures - The Administrator shall establish such procedures as it deems
necessary to carry out the provisions of this Section 8.2.

 

8.3 Participant Loans.

 

(a) Permitted Loans – Upon written application of a Participant, the
Administrator may direct that a loan from the Trust be made to such Participant
from his Account. In order to apply for a loan, a Participant shall complete a
loan application form provided by the Administrator and provide any additional
documentation or financial information which the loan request form or the
Administrator requests. Loans shall be made available to Participants in a
uniform and nondiscriminatory manner with all Participants in similar
circumstances being treated alike. Upon receipt of a completed loan application,
the Administrator shall review the application and notify the Participant in a
reasonable period of time whether the loan has been approved or denied. The
application for a loan, approval or denial of the loan and the resulting loan
must be made in accordance with the provisions of this Section 8.3.

 

(b) Maximum Loan - The maximum permissible loan available shall not exceed the
lesser of:

 

(1) $50,000 reduced by the excess (if any) of:

 

(A) the highest outstanding balance of loans to the Participant from the Plan
(and all other qualified Plans of any Employer or Related Employer) during the
one-year period ending on the day before the date on which the loan was made,
over

 

(B) the outstanding balance of loans to the Participant from the Plan (and all
other qualified Plans of any Employer or Related Employer) on the date on which
such loan was made, or

 

(2) 50% of his Account.

 

35



--------------------------------------------------------------------------------

(c) Frequency - A Participant may not have more than one loan outstanding at any
time.

 

(d) Minimum Loan - No loan shall be granted for less than $3,000.

 

(e) Repayment - Any loan made pursuant to this Section 8.3 must generally be
repaid within a period not to exceed the earlier of Termination of Employment or
five years. However, the Administrator, in its discretion, may grant a loan, the
purpose of which is the acquisition of the primary residence of the Participant
in which case such loan shall be paid over a reasonable period of time. The
period and method of repayment for any loan shall be determined by the
Administrator. Except as may be provided by applicable law, each loan to which
this Section applies must provide for a substantially level amortization of the
loan with payments being made not less frequently than quarterly. The method of
timing for repayment of any loan hereunder shall be determined at the time the
loan is made and a copy shall be kept with the promissory note referred to
below. Repayment of any loan shall be by payroll deduction, unless otherwise
agreed to by the Administrator.

 

(f) Interest - Loans from the Plan shall bear a reasonable rate of interest and
shall be determined by the Administrator by reference to the prevailing interest
rate charged by commercial lenders under similar circumstances on the date the
loan is made. The interest rate, once fixed, shall remain in effect for the
duration of the loan. The Administrator shall determine the rate on the first
day of every month for loans granted during that month.

 

(g) Adequate Security - Each loan shall be evidenced by a promissory note and
such note shall be held as an asset of the Trust in a segregated account
applicable to the Participant to whom the loan is granted. The loan shall be
collateralized with 50 percent of the Participant’s Account. The Administrator
may require such additional collateral as deemed necessary depending on the type
of loan being made. The type of additional collateral shall be determined on the
same basis as would be used in a normal commercial setting by an entity in the
business of making similar loans.

 

(h) Source of Loan - All loans shall be taken from a Participant’s Account in
the following order, until satisfied: first from his Rollover Account, then from
his After-Tax Account, Matching Account and Elective Account.

 

36



--------------------------------------------------------------------------------

(i) Default - In the event of the death, retirement or Termination of Employment
of a Participant prior to the time the loan is repaid, or failure to comply with
any terms of the loan, the loan shall be considered to be in default (subject to
a 90 day grace period) unless suitable repayment terms have been established by
the Administrator, and the balance of such loan shall become due and payable
with such repayment being satisfied by (i) satisfying the indebtedness from the
amount held in the Participant’s Account before making payments to the
Participant or his Beneficiary, (ii) by an adjustment to any outstanding payroll
due to the Participant, (iii) sale, foreclosure or disposal of any collateral
which was required to secure the loan in addition to the Participant’s Account
and, lastly, (iv) from any other assets of the Participant. Notwithstanding the
preceding, in no event shall a distribution occur prior to a distributable event
pursuant to Article VII.

 

ARTICLE IX

 

DESIGNATION OF BENEFICIARIES

 

9.1 Beneficiary Designation.

 

Each Participant shall file with the Administrator a written designation of one
or more persons as the Beneficiary who shall be entitled to receive the amount,
if any, payable under the Plan upon his death. A Participant may from time to
time revoke or change his Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Administrator.
Notwithstanding the foregoing, if the Participant is married, his spouse must
consent in writing to the designation of a Beneficiary other than the
Participant’s spouse (unless the Administrator makes a written determination in
accordance with the Code and applicable law that no such consent is required).
The last such designation received by the Administrator shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Administrator prior to the Participant’s
death, and in no event shall it be effective as of a date prior to such receipt.

 

9.2 Lack of Designated Beneficiary.

 

If no valid Beneficiary designation is in effect at the time of a Participant’s
death, or if no validly designated Beneficiary survives the Participant or if
each surviving validly designated Beneficiary is legally impaired or prohibited
from taking, then the Participant’s Beneficiary shall

 

37



--------------------------------------------------------------------------------

be his surviving spouse, if any, or if the Participant has no surviving spouse,
then his estate. If the Administrator is in doubt as to the right of any person
to receive such amount, it may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Administrator
may pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Plan and the Trust
therefor.

 

ARTICLE X

 

MANAGEMENT OF TRUST FUND

 

10.1 Establishment and Use of Trust Fund.

 

The Trust Fund shall be established pursuant to a Trust Agreement between the
Employer and the Trustee and shall be used to provide the benefits and pay the
expenses of this Plan and of the Trust Fund and, except as otherwise provided in
Section 4.6, no part of the corpus or income shall be used for or diverted to
purposes other than for the exclusive benefit of Participants and their
Beneficiaries and the payment of expenses of this Plan.

 

10.2 Trustee.

 

The Trust Fund shall be held in trust by a Trustee appointed from time to time
by the Employer with such powers and duties in the Trustee as shall be provided
in the Trust Agreement between the Trustee and the Employer. Subject to the
provisions of the Trust Agreement, the Trustee shall be the named fiduciary with
respect to the control or management of the assets of the Plan.

 

10.3 Investments.

 

The investment of the Trust Fund shall be in accordance with Article VI and with
the provisions of the Trust Agreement between the Trustee and the Employer.

 

10.4 Payment of Expenses.

 

The administrative and other expenses of the Plan shall be paid out of the Trust
Fund unless paid by the Employer.

 

38



--------------------------------------------------------------------------------

ARTICLE XI

 

ADMINISTRATION OF THE PLAN

 

  11.1 The Administrator.

 

(a) The Plan shall be administered by an Administrator which shall have general
responsibility for the administration and interpretation of the Plan (including,
but not limited to, complying with applicable reporting and disclosure
requirements, establishing and maintaining Plan records, issuing instructions to
the Trustee regarding the benefits that are to be paid from the Trust Fund to
Participants and Beneficiaries and adopting amendments to the Plan as described
in Section 12.1) and may exercise such other rights and powers as may be
specifically granted to it herein or by the Principal Employer. Any
interpretation of any term or provision of the Plan by the Administrator shall
be binding and conclusive as to all affected parties unless such interpretation
is determined to be arbitrary and capricious by a court of competent
jurisdiction.

 

(b) The Administrator shall periodically review the investment performance and
methods of the Trustee and any other funding agency, including any insurance
company under the Plan, and may appoint and remove or change the Trustee and any
such funding agency. The Administrator shall have the power to appoint or remove
one or more investment managers and to delegate to such manager authority and
discretion to manage (including the power to acquire and dispose of) the assets
of the Plan, provided that (i) each manager with such authority and discretion
shall be either a bank, an insurance firm or a registered investment adviser
under the Investment Advisers Act of 1940 and shall acknowledge in writing that
it is a fiduciary with respect to the Plan and (ii) the Administrator shall
periodically review the investment performance and methods of each manager with
such authority and discretion. The Administrator shall determine any
requirements and objectives of the Plan which may be pertinent to the investment
of Plan assets and shall establish investment standards and policies
incorporating such requirements and objectives and communicate the same to the
Trustee (or other funding agencies under the Plan). If annuities are to be
purchased under the Plan, the Administrator shall determine what contracts
should be made available to terminated Participants or purchased by the Trust.

 

39



--------------------------------------------------------------------------------

  11.2 Indemnity.

 

To the maximum extent permitted by law, no person acting in the capacity of
Administrator (including any member of any committee acting as such) shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf in the performance of the duties of the Administrator nor for
any mistake of judgment made in good faith, and the Employer shall indemnify and
hold harmless, directly from its own assets (including the proceeds of any
insurance policy the premiums of which are paid from the Employer’s own assets),
such person and each other officer, employee, or director of the Employer to
whom any duty or power relating to the administration or interpretation of the
Plan or to the management and control of the assets of the Plan may be delegated
or allocated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Employer) arising out of any act or omission to act in connection with the Plan
unless arising out of such person’s own fraud or bad faith.

 

  11.3 Services to the Plan.

 

The Administrator may arrange for the engagement of such legal counsel, who may
be counsel for the Employer, and make use of such agents, professional and
clerical or other personnel as they each shall require or may deem advisable for
purposes of the Plan. The Administrator may rely upon the written opinion of
such counsel and any actuary and accountants engaged by the Administrator and
may delegate to any such agent or to any sub-committee or member of the
Administrator its authority to perform any act hereunder, including without
limitation those matters involving the exercise of discretion, provided that
such delegation shall be subject to revocation at any time at the discretion of
the Administrator. The Administrator shall report to the Principal Employer, at
such times as shall be specified by the Principal Employer, with regard to the
matters for which it is responsible under the Plan.

 

  11.4 Administrator Records.

 

The Administrator shall appoint an individual who shall cause to be kept full
and accurate accounts of receipts and disbursements of the Plan, and shall cause
to be deposited all funds of the Plan to the name and credit of the Plan, in
such depositories as may be designated by the Administrator. Such individual
shall cause to be disbursed the monies and funds of the Plan when so authorized
by the Administrator and shall generally perform such other duties as may be
assigned to him from time to time by the Administrator. All demands for money of
the Plan shall be signed by such officer or officers or such other person or
persons as the Administrator may from time to time designate in writing.

 

40



--------------------------------------------------------------------------------

  11.5 Claims Procedure.

 

(a) All claims for benefits under the Plan shall be submitted to, and within a
reasonable period of time, decided in writing by the Administrator. Written
notice of the decision on each such claim shall be furnished reasonably promptly
to the claimant. If the claim is wholly or partially denied, written notice of
the denial shall be furnished within 90 days after receipt of the claim;
provided, however, that, if special circumstances require an extension of time
for processing the claim, an additional 90 days from the end of the initial
period shall be allowed for processing the claim, in which event the claimant
shall be furnished with a written notice of the extension prior to the
termination of the initial 90-day period indicating the special circumstances
requiring an extension. Such written notice shall set forth an explanation of
the specific findings and conclusions on which such denial is based.

 

(b) A claimant may review all pertinent documents and may request a review by
the Administrator of such a decision denying the claim. Such a request shall be
made in writing and filed with the Administrator within 60 days after delivery
to the claimant of written notice of the decision. Such written request for
review shall contain all additional information which the claimant wishes the
Administrator to consider. The Administrator may hold any hearing or conduct any
independent investigation which it deems necessary to render its decision, and
the decision on review shall be made as soon as possible after the
Administrator’s receipt of the request for review. Written notice of the
decision on review shall be furnished to the claimant within 60 days after
receipt by the Administrator of a request for review, unless special
circumstances require an extension of time for processing, in which event an
additional 60 days shall be allowed for review and the claimant shall be so
notified in writing. Such notice of denial shall include specific reasons for
such decision. For all purposes under the Plan, such decisions on claims (where
no review is requested) and decisions on review (where review is requested)
shall be final, binding and conclusive on all interested persons as to any
matter of fact or interpretation relating to the Plan.

 

41



--------------------------------------------------------------------------------

  11.6 Communications.

 

Any notice, election, application, instruction, designation or other form of
communication required to be given or submitted by any Participant, other
Employee or Beneficiary shall be in such form as is prescribed from time to time
by the Administrator, sent by first class mail or delivered in person or by such
other suitable means, and shall be deemed to be duly given only upon actual
receipt thereof by the Administrator. Any notice, statement, report and other
communication from the Employer or the Administrator to any Participant, other
Employee or Beneficiary required or permitted by the Plan shall be deemed to
have been duly given when delivered to such person or mailed by first class mail
to such person at his address last appearing on the records of the Employer or
the Administrator. Each person entitled to receive a payment under the Plan
shall file in accordance herewith his complete mailing address and each change
therein. A check or communication mailed to any person at his address on file
with the Employer or the Administrator shall be deemed to have been received by
such person for all purposes of the Plan, and no employee or agent of the
Employer or member of the Administrator shall be obliged to search for or
ascertain the location of any such person except as required by ERISA. If the
Administrator is in doubt as to whether payments are being received by the
person entitled thereto, it may, by registered mail addressed to such person at
his address last known to the Administrator, notify such person that all future
payments will be withheld until such person submits to the Administrator his
proper mailing address and such other information as the Administrator may
reasonably request.

 

  11.7 Information From Participant.

 

Each Participant shall file with the Administrator such pertinent information
concerning himself and his Beneficiary, and each Beneficiary shall file with the
Administrator such information concerning himself, as the Administrator may
specify, and in such manner and form as the Administrator may specify or
provide, and no Participant or Beneficiary shall have the right or be entitled
to any benefits or further benefits under the Plan unless such information is
filed by him or on his behalf.

 

42



--------------------------------------------------------------------------------

ARTICLE XII

 

TERMINATION OF EMPLOYER PARTICIPATION

 

  12.1 Right of Termination.

 

Any Employer may terminate its participation in the Plan by giving the Principal
Employer prior written notice specifying a termination date which shall be the
last day of a month at least 60 days subsequent to the date such notice is
received by the Principal Employer. The Principal Employer may terminate any
Employer’s participation in the Plan, as of any termination date specified by
the Principal Employer.

 

  12.2 Rights of Participants on Termination.

 

To the maximum extent permitted by ERISA, the rights of Participants no longer
employed by the Employer and former Participants and their Beneficiaries and
surviving spouses shall be unaffected by a termination of the Plan as to any
Employer. Subject to the provisions of Section 13.3, the benefits provided under
the Plan with respect to each Participant in service with such Employer as of
the termination date will be paid or forfeited in accordance with the Plan as if
such termination had not occurred, except that the Administrator may direct the
Trustee to segregate such portion of the assets of the Trust (the “Distributable
Reserve”) as shall be properly allocable in accordance with ERISA to the active
employees of such Employer and direct the Trustee to apply the Distributable
Reserve for the benefit of the Participants employed by the Employer as of the
termination date in such manner as the Administrator shall determine including,
without limitation, a transfer to a successor employee benefit plan which is
qualified under Code Section 401(a); provided, however, that in the event of any
transfer of assets to a successor employee benefit plan, the provisions of
Section 13.4 will apply. Any such payments or transfers of the Distributable
Reserve shall constitute a complete discharge of all liabilities under the Plan
with respect to such Employer’s participation in the Plan and any Participant
then employed by such Employer. To the maximum extent permitted by ERISA, the
termination of the Plan as to any Employer shall not in any way affect any other
Employer’s participation in the Plan.

 

43



--------------------------------------------------------------------------------

ARTICLE XIII

 

AMENDMENT OR TERMINATION

OF THE PLAN AND TRUST

 

  13.1 Right of Amendment or Termination.

 

(a) Subject to (b) and (c) below, the Principal Employer reserves the right at
any time to amend, suspend or terminate the Plan, any contributions thereunder,
the Trust or any contract issued by an insurance carrier forming a part of the
Plan, in whole or in part and for any reason and without the consent of any
Employer, Participant, Beneficiary or surviving spouse; provided, however, that
the Administrator may adopt amendments which do not materially affect the cost
of the Plan and which may be necessary or appropriate to facilitate the
administration, management or interpretation of the Plan or to conform the Plan
thereto, to qualify or maintain the Plan and Trust as a plan and trust meeting
the requirements of Code Sections 401(a) and 501(a) or any other provision of
applicable law (including ERISA), and may exercise such additional powers and
authority as may be granted by the Principal Employer from time to time.

 

(b) No amendment or modification shall be made which would retroactively impair
any rights to any benefit under the Plan which any Participant, Beneficiary or
surviving spouse would otherwise have had at the date of such amendment by
reason of the contributions theretofore made, except to such extent as may be
necessary or appropriate to qualify or maintain the Plan and Trust as a plan and
trust meeting the requirements of Code Sections 401(a) and 501(a) or any other
provision of applicable law (including ERISA), or make it possible for any part
of the funds of the Plan (other than such part as is required to pay taxes, if
any, and administrative expenses as provided in Section 10.4) to be used for or
diverted to any purposes other than for the exclusive benefit of Participants
and their Beneficiaries and surviving spouses prior to the satisfaction of all
liabilities with respect thereto.

 

(c) Any amendment, modification, suspension or termination of any provisions of
the Plan may be made retroactively if necessary or appropriate to qualify or
maintain the Plan and Trust as a plan and trust meeting the requirements of Code
Sections 401(a) and 501(a) or any other provision of applicable law.

 

44



--------------------------------------------------------------------------------

  13.2 Notice.

 

Notice of any amendment, modification, suspension or termination of the Plan
shall be given by the Employer or the Administrator, whichever adopts the
amendment, to the other and, where and to the extent required by law, to
Participants and other interested parties.

 

  13.3 Plan Termination.

 

(a) Upon termination of the Plan, no amount shall thereafter be payable under
the Plan to or in respect of any Participant except as provided in this Article
XIII, and to the maximum extent permitted by ERISA, transfers or distributions
of the assets of the Plan as provided in this Article XIII shall constitute a
complete discharge of all liabilities under the Plan. The Administrator shall
remain in existence and all of the provisions of the Plan which in the opinion
of the Administrator are necessary for the execution of the Plan and the
distribution or transfer of the assets of the Plan shall remain in force. All
determinations and notifications referred to in this Article XIII shall be in
form and substance satisfactory to counsel for the Plan.

 

(b) Upon the complete or partial termination of the Plan, or upon the complete
discontinuance of contributions hereunder, the Account of each affected
Participant shall be determined promptly and, if not already fully vested, shall
become fully vested and nonforfeitable. Distribution to the affected
Participants thereafter shall be made in one of the manners and on the
appropriate date or dates described in Article VII. Until fully distributed,
each Account shall continue to be revalued in accordance with the provisions of
Article VI.

 

  13.4 Successor Plan.

 

No transfer of the Plan’s assets and liabilities to a successor employee benefit
plan (whether by merger or consolidation with such successor plan or otherwise)
shall be made unless each Participant would, if either the Plan or such
successor plan then terminated, receive a benefit immediately after such
transfer which (after taking account of any distributions or payments to them as
part of the same transaction) is equal to or greater than the benefit he would
have been entitled to receive immediately before such transfer if the Plan had
then been terminated. The Trustee may also request appropriate indemnification
from the employer or employers maintaining such successor plan before making
such a transfer.

 

45



--------------------------------------------------------------------------------

ARTICLE XIV

 

TOP HEAVY PROVISIONS

 

14.1 Top Heavy Plan.

 

(a) Notwithstanding any other provisions of the Plan, the provisions of this
Article XIV shall apply and supersede all other provisions of the Plan during
each Plan Year with respect to which the Plan is determined to be a Top Heavy
Plan. However, the provisions of this Article XIV shall not apply to the Plan
for any Plan Year beginning on or after January 1, 2002 in which the Plan
consists solely of a cash or deferred arrangement which meets the requirements
of Code Section 401(k)(12) and matching contributions with respect to which the
requirements of Code Section 401(m)(11) are met.

 

(b) The Plan will be considered a Top Heavy Plan for any Plan Year if it is
determined to be a Top Heavy Plan as of the last day of the preceding Plan Year
or, with respect to the first Plan Year, the last day of such Plan Year (the
“Determination Date”).

 

(c) For any Plan Year, the Plan will be a Top Heavy Plan if any of the following
conditions exist:

 

(i) The Plan is not part of a Required Aggregation Group or Permissive
Aggregation Group and the Top Heavy Ratio for the Plan exceeds 60 percent.

 

(ii) The Plan is part of a Required Aggregation Group but not part of a
Permissive Aggregation Group and the Top Heavy Ratio for the Required
Aggregation Group exceeds 60 percent.

 

(iii) The Plan is part of a Required Aggregation Group and a Permissive
Aggregation Group and the Top Heavy Ratio for the Permissive Aggregation Group
exceeds 60 percent.

 

46



--------------------------------------------------------------------------------

14.2 Special Definitions.

 

For purposes of this Article XIV and as otherwise used in the Plan, the
following terms shall have the meanings set forth below:

 

(a) “Valuation Date” means the Determination Date. Participants’ Accounts shall
be valued on the Valuation Date for purposes of determining the Top Heavy Ratio.

 

(b) “Required Aggregation Group” means (i) the group composed of each qualified
plan maintained by the Employer or any Related Employer in which at least one
Key Employee participates or participated in the Plan Year containing the
Determination Date or any of the four preceding Plan Years, regardless of
whether the plan has been terminated, and (ii) any other qualified plan
maintained by the Employer or any Related Employer which enables a plan
described in clause (i) during the period tested to meet the requirements of
Code Section 401(a)(4) or 410.

 

(c) “Permissive Aggregation Group” means the Required Aggregation Group plus any
other qualified plan or plans maintained by the Employer or any Related Employer
which, when considered as a group, would continue to satisfy the requirements of
Code Sections 401(a)(4) and 410 with such other plans being taken into account.

 

(d) “Key Employee” means, with respect to Plan Years beginning on and after
January 1, 2002, any employee of the Employer who at any time during the Plan
Year is (i) an officer of the Employer whose annual compensation from the
Employer exceeds $130,000 (as adjusted under Code Section 416(i)(1)(A)), (ii) a
five-percent owner of the Employer, or (iii) a one-percent owner of the Employer
whose annual compensation from the Employer exceeds $150,000. For Plan Years
ending prior to January 1, 2002, the determination of who is a Key Employee
shall be made in accordance with the provisions of Code Section 416 that are
applicable to such determinations made with respect to any such Plan Year.

 

For the purpose of determining who are Key Employees, “annual compensation”
means compensation as defined in Code Section 415(c)(3), but including amounts
contributed by the Employer pursuant to a salary reduction agreement which are
excludable from the Employee’s gross income under Code Sections 125, 402(e)(3),
402(h) or 403(b).

 

47



--------------------------------------------------------------------------------

(e) “Non-Key Employee” means any employee or former employee (and the
Beneficiaries of such employee) of the Employer who is not a Key Employee.

 

(f) “Top Heavy Ratio”

 

(i) If the Employer maintains one or more defined contribution plans (including
any Simplified Employee Pension Plan) and the Employer has not maintained any
defined benefit plan which during the five-year period ending on the
Determination Date has or has had accrued benefits, the Top Heavy Ratio for this
Plan, or for the Required or Permissive Aggregation Group, as appropriate, is a
fraction, the numerator of which is the sum of the Account balances of all Key
Employees as of the Determination Date (including any part of any Account
balance distributed in the five-year period ending on the Determination Date)
and the denominator of which is the sum of all Account balances (including any
part of any Account balance distributed in the five-year period ending on the
Determination Date), both computed in accordance with Code Section 416 and the
regulations thereunder. Both the numerator and denominator of the Top Heavy
Ratio shall be increased to reflect any contribution not actually made as of the
Determination Date, but which is required to be taken into account on that date
under Code Section 416 and the regulations thereunder.

 

(ii) If the Employer maintains one or more defined contribution plans (including
any Simplified Employee Pension Plan) and the Employer maintains or has
maintained one or more defined benefit plans which, during the five-year period
ending on the Determination Date, has or has had any accrued benefits, the Top
Heavy Ratio for any Required or Permissive Aggregation Group, as appropriate, is
a fraction, the numerator of which is the sum of Account balances under the
aggregated defined contribution plans for all Key Employees, determined in
accordance with (i) above, and the present value of accrued benefits under the
aggregated defined benefit plans for all Key Employees as of the Determination
Date, and the denominator or which is the sum of the Account balances under the
aggregated defined contribution plans for all Participants, determined in
accordance with (i) above, and the present value of accrued benefits under the
defined benefit plans for all Participants as of the Determination Date, all
determined in accordance with Code Section 416 and the regulations thereunder.
The accrued benefits under a defined benefit plan in both the numerator and
denominator of the Top Heavy Ratio shall be increased for any distribution of an
accrued benefit made in the five-year period ending on the Determination Date.

 

48



--------------------------------------------------------------------------------

(iii) For purposes of (i) and (ii) above, the value of Account balances and the
present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
Account balances and accrued benefits of a Participant who is not a Key Employee
but who was a Key Employee in a prior year, or who has not been credited with at
least one Hour of Service with any Employer at any time during the five-year
period ending on the Determination Date will be disregarded. The provisions of
this Article XIV shall be applied by disregarding Elective Contributions made in
accordance with Section 4.1(b).

 

(iv) The calculations of the Top Heavy Ratio, and the extent to which
distributions, rollovers and transfers are taken into account will be made in
accordance with Code Section 416 and the regulations thereunder. When
aggregating plans, the value of Account balances and accrued benefits will be
calculated with reference to the Determination Dates that all within the same
calendar year.

 

(v) The accrued benefit of a Participant other than a Key Employee shall be
determined under the method, if any, that uniformly applies for accrual purposes
under all defined benefit plans maintained by the Employer, or if there is no
such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Code Section 411(b)(l)(C).

 

(g) “Super Top Heavy Plan” means a Top Heavy Plan which would continue to be a
Top Heavy Plan if 90 percent were substituted for 60 percent each place it
appears in the definition of Top Heavy Plan.

 

14.3 Minimum Contributions.

 

(a) Except as otherwise provided below, the Employer Contributions allocated on
behalf of any non-key Employee shall not be less than the lesser of three
percent of such Participant’s Compensation or, if the Employer has no defined
benefit plan which designates this Plan to satisfy Code Section 401(a), the
largest percentage of Employer Contributions, as a percentage of the Key
Employee’s Compensation, allocated on behalf of any Key Employee for that year.
For purposes of this Section 14.3, “Compensation” means compensation as defined
in Section 1.415-2(d) of the Income Tax Regulations.

 

49



--------------------------------------------------------------------------------

(b) The provisions of (a) above shall not apply to any Participant who was not
employed by the Employer on the last day of the Plan Year or to any Participant
to the extent he is covered under any other plan or plans of the Employer and
the Employer has provided that the minimum allocation or benefit requirement
applicable to Top Heavy Plans will be met in such other plan or plans.

 

(c) If the Plan is a Super Top Heavy Plan, the allocation of Employer
contributions shall, in any Plan Year for any Participant who is not a Key
Employee, be equal to the lesser of four percent of such Participant’s
compensation or the percentage of compensation for the Key Employer for whom
such percentage is the highest for such Plan Year.

 

(d) For purposes of this Section 14.3, all defined contributions plans in the
Required Aggregation Group shall be treated as a single plan. If the Required
Aggregation Group includes both a defined benefit plan and the Plan, a minimum
benefit shall be provided in the defined benefit plan and offset by the benefit
provided in the Plan.

 

14.4 Combination of Plans.

 

For each Plan Year beginning prior to January 1, 2000 that the Plan is a Top
Heavy Plan, 1.0 shall be substituted for 1.25 as the multiplicand of the dollar
limitation in determining the denominator of the defined benefit plan fraction
and of the defined contribution plan fraction for purposes of Plan Section 5.6
and Code Section 415(e).

 

14.5 Other Plans.

 

The Trustee shall, to the maximum extent permitted by the Code and in accordance
with the regulations thereunder, apply the provisions of this Article XIV by
taking into account the benefits payable and the contribution made under all
other defined contribution plans and defined benefit plans maintained by the
Employer or any Related Employer which are qualified under Code Section 401(a)
to prevent inappropriate omissions or required duplications or minimum benefits
or contributions.

 

50



--------------------------------------------------------------------------------

ARTICLE XV

 

GENERAL LIMITATIONS AND PROVISIONS

 

15.1 Rights of Employer.

 

Nothing contained in the Plan shall give any employee the right to be retained
in the employment of the Employer or any Related Employer or affect the right of
any such employer to dismiss any employee. The adoption and maintenance of the
Plan shall not constitute a contract between the Employer and any employee or
consideration for, or an inducement to or condition of, the employment of any
employee.

 

15.2 Trust as Source of Benefits.

 

Any and all rights or benefits accruing to any persons under the Plan shall be
subject to the terms of the Trust Agreement which the Employer shall enter into
with the Trustee. The Trust shall be the sole source of benefits under the Plan
and, except as otherwise required by ERISA, the Employer and the Trustee assume
no liability or responsibility for payment of such benefits, and each
Participant, Surviving Spouse, Beneficiary or other person who shall claim the
right to any payment under the Plan shall be entitled to look only to the Trust
for such payment and shall not have any right, claim or demand therefor against
the Employer, or the Trustee or any member thereof or any employee or director
of the Employer.

 

15.3 Incompetent Payee.

 

If the Administrator shall find that any person to whom any amount is payable
under the Plan is found by a court of competent jurisdiction to be unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due him or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Administrator so
elects, be paid to his Spouse, a child, a relative, an institution maintaining
or having custody of such person, or any other person deemed by the
Administrator to be a proper recipient on behalf of such person otherwise
entitled to payment. Any such payment shall be a complete discharge of the
liability of the Plan and the Trust therefor.

 

51



--------------------------------------------------------------------------------

15.4 Nonalienation of Benefits.

 

Except insofar as may otherwise be required by law or pursuant to the terms of a
Qualified Order, no amount payable at any time under the Plan and the Trust
shall be subject in any manner to alienation by anticipation, sale, transfer,
assignment, bankruptcy, pledge, attachment, charge or encumbrance of any kind
nor in any manner be subject to the debts or liabilities of any person and any
attempt to so alienate or subject any such amount, whether presently or
thereafter payable, shall be void. If any person shall attempt to, or shall,
alienate, sell, transfer, assign, pledge, attach, charge or otherwise encumber
any amount payable under the Plan and Trust, or any part thereof, or if by
reason of his bankruptcy or other event happening at any such time such amount
would be made subject to his debts or liabilities or would otherwise not be
enjoyed by him, then the Administrator may, in accordance with procedures
applied in a uniform and nondiscriminatory manner, direct that such amount be
withheld and that the same or any part thereof be paid or applied to or for the
benefit of such person, his Spouse, children or other dependents, or any of
them, in such manner and proportion as the Administrator may deem proper. For
purposes of the Plan, a “Qualified Order” means any judgment, order, settlement,
decree, or the like, under which the Participant is ordered or required to pay
an amount pursuant to a Qualified Domestic Relations Order, within the meaning
of Code Section 414(p)(l), or an order or requirement described in Code Section
401(a)(13)(C).

 

15.5 Lost Payee.

 

If the Administrator cannot ascertain the whereabouts of any person to whom a
payment is due under the Plan, including an alternate payee under a Qualified
Order, as provided in Section 15.4, and if, after three years from the date such
payment is due, a notice of such payment due is mailed to the last known address
of such person, as shown on the records of the Administrator or the Employer,
and within three months after such mailing such person has not made written
claim therefor, the Administrator, if it so elects, after receiving advice from
counsel to the Plan, may direct that such payment and all remaining payments
otherwise due to such person be canceled on the records of the Plan and the
amount thereof applied to reduce the contributions of the Employer, and upon
such cancellation, the Plan and the Trust shall have no further liability
therefor, except that, in the event such person later notifies the Administrator
of his whereabouts and requests the payment or payments due to him under the
Plan, the amount so applied shall be paid to him as provided in Article VII.

 

52



--------------------------------------------------------------------------------

15.6 Insurance Contracts.

 

If the payment of any benefit under the Plan is provided for by a contract with
an insurance firm, the payment of such benefit shall be subject to all the
provisions of such contract.

 

15.7 Gender.

 

Whenever used in the Plan, the masculine gender includes the feminine.

 

15.8 Captions.

 

The captions preceding the Sections of the Plan have been inserted solely as a
matter of convenience and in no way define or limit the scope or intent of any
provisions of the Plan.

 

15.9 Governing Law.

 

The Plan and all rights thereunder shall be governed by and construed in
accordance with ERISA and by the laws of the State of New Jersey, to the extent
not preempted by ERISA.

 

In WITNESS WHEREOF the Employer has caused this amended and restated Plan to be
executed this 29th day of December, 2003.

 

ATTEST:   THE PROVIDENT BANK

/s/ Ann Callahan

--------------------------------------------------------------------------------

  By:  

/s/ C. G. Haagensen

--------------------------------------------------------------------------------

   

Title:

 

53



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

PROVIDENT BANK

EMPLOYEE SAVINGS INCENTIVE PLAN

(As amended and restated effective April 1, 2003)

 

The Plan is hereby amended in the following respects, effective as of the
effective date of the merger of First Savings Bank into The Provident Bank:

 

1. Section 2.1 is amended by the addition of the following new paragraph (e):

 

“(e) Special Provisions for Certain Employees of First Savings Bank. Subject to
Section 2.1(c), an Eligible Employee who was employed by First Savings Bank
(“FSB”) immediately before the effective date of the merger of FSB into the
Employer (the “Merger Effective Date”) and who became an employee of the
Employer as of the Merger Effective Date (an “FSB Employee”) shall be eligible
to become a Participant in the Plan in accordance with the following provisions:

 

(i) FSB Employees Eligible Under FSB Plan. An FSB Employee who was eligible to
participate in the Incentive Savings Plan of First Savings Bank (the “FSB Plan”)
immediately prior to the Merger Effective Date shall be eligible to become a
Participant in the Plan as of the first payroll period on or after the Merger
Effective Date that is administratively practicable.

 

(ii) FSB Employees Meeting Eligibility Requirements of This Plan. An FSB
Employee not described in (i) above, who would have been eligible to become a
Participant in the Plan in accordance with the preceding provisions of this
Section 2.1 on or before the Merger Effective Date if his employment with FSB
were employment with the Employer shall also be eligible to become a Participant
in the Plan as of the first payroll period on or after the Merger Effective Date
that is administratively practicable.

 

(iii) Other FSB Employees. An FSB Employee not described in (i) or (ii) above
shall be eligible to become a Participant in the Plan in accordance with Section
2.1(b) as of the date occurring on or after the Merger Effective Date that he
would have been so eligible if his employment with FSB were employment with the
Employer.”

 

2. Section 3.1 is amended in its entirety to read as follows:

 

“3.1 Period of Service.

 

  (a) In General - An Employee’s Period of Service shall be the period beginning
on his Employment Commencement Date (or his Reemployment Commencement Date, if
applicable) and ending on his next Severance Date, measured in full years and
completed months. Notwithstanding the foregoing, a Participant’s Period of
Service attributable to employment prior to the date of execution of this
amendment and restatement shall not be less than the Period of Service standing
to his credit under the terms of the Plan, as in effect immediately prior to the
date of such execution.

 

  (b) FSB Employees – An FSB Employee’s Period of Service shall be determined in
accordance with (a) above by treating employment with FSB immediately prior to
the

 

54



--------------------------------------------------------------------------------

Merger Effective Date as employment with the Employer. For purposes of the
preceding sentence, the terms “FSB, “FSB Employee” and “Merger Effective Date”
shall have the meaning given to them in Section 2.1(e).”

 

In WITNESS WHEREOF the Bank has caused this amendment to be executed this 29th
day of June, 2004.

 

ATTEST:

 

THE PROVIDENT BANK

/s/ Mary Louise Festa

--------------------------------------------------------------------------------

  By:  

/s/ Paul M. Pantozzi

--------------------------------------------------------------------------------

Mary Louise Festa

     

Paul M. Pantozzi

Corporate Secretary

     

Chairman of the Board,

       

Chief Executive Office & President

 

 

55